DETAILED ACTION
This is in response to the amendment filed on 08/11/2022. Claims 1-3, 5-10, and 12-20 are pending in this Action. 

Remark
In the response submitted 08/11/2022, claims 1, 3, 8, 10, 15, and 17 have been amended, claims 4 and 11 have been cancelled, and no new claim has been added.
The Applicant’s amendments and arguments regarding 35 USC 101 rejections are accepted by the Examiner. Therefore, prior 35 USC 101 rejections are withdrawn. 
The Applicant’s amendments regarding double patenting rejection are accepted by the Examiner. Therefore, prior double patenting rejection are withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments with respect to newly amended claims 1, 8, and 15 that “Applicants, in particular, are unable to discern any portions of Nadler which use a ‘boot process’ (or similar mechanism) to determine whether training is necessary — train if so — and build aggregation function(s) if not. Nadler thus fails to disclose the functionality as required by these claims” have been considered but are moot in view of the new ground(s) of rejection over Verma et al., US 2012/0023046.
The Examiner holds that Nadler in at least para 140-141, 274-276, and Fig. 71 discloses that the platform 5600 provides “a machine learning” algorithm to perform operation (i.e. booting operation) for launching/initiating a GUI for visualizing, “processing a large volume of financial and modeling data”, “real-time probability analysis, predictive analytics, and financial visualization.”
And, Verma discloses a machine learning algorithm that determines already generated models need to be trained, and in response to determination, the models are trained using the training data (See Verma: at least para 101 and Fig. 2). 
Therefore, the combined teachings of Nadler and Verma discloses or at least suggests the amended features of  “executing machine learning logic to perform a booting operation to initiate a graphical user interface (GUI) to be used in exploring the multidimensional dataset in conjunction with performing the booting operation, determining, by the machine learning logic, whether training of one or more probabilistic models representing the multidimensional dataset is necessary to provide an interactive representation thereof, responsive to determining the training is necessary, training the one or more probabilistic models using the multidimensional dataset; and responsive to determining the training is unnecessary, building one or more aggregation functions using multidimensional dataset” in claims 1, 8, and 15. 
See below for details.

	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nadler, US 2014/0344186 in view of Verma et al., US 2012/0023046 (Verma, hereafter).
Regarding claim 1,
Nadler discloses a method, by a processor, for facilitating data exploration in a computing environment, comprising: 
receiving a multidimensional dataset (See Nadler: at least para 140-141, 145, Fig. 43, receiving multidimensional data such as financial data); 
executing machine learning logic to perform a booting operation to initiate a graphical user interface (GUI) to be used in exploring the multidimensional dataset (See Nadler: at least para 140-141, 274-276, and Fig. 71, platform 5600 provides “a machine learning” algorithm to perform operation (i.e. booting operation) for launching/initiating a GUI for visualizing, “processing a large volume of financial and modeling data”, “real-time probability analysis, predictive analytics, and financial visualization.”); and 
providing visualization and exploration of the interactive representation of one or more probabilistic models using the multidimensional dataset on the GUI (See Nadler: at least para 140-141 and Fig. 5-19 and Fig. 23A-90, the GUI provides “a multi-factor and multi-dimensional probabilistic models and more particularly to the display probabilities associated with multi-factor and multi-dimensional probabilistic models”).  
Although, as explained above, Nadler discloses one or more probabilistic models and a machine learning algorithm for processing and operation for initiating a GUI for visualizing the multisensorial data set, Nadler does not explicitly teach determining, by the machine learning logic, whether training of one or more models representing dataset is necessary, and responsive to determining the training is necessary, training the one or more models using the dataset.
 Examiner notes that the execution of limitation of “responsive to determining the training is unnecessary, building one or more aggregation functions using multidimensional dataset” is optional and not required by the claim since the preceding function was determined to be executed based on determination that the training is necessary. 
On the other hand, Verma discloses a machine learning algorithm that determines already generated models need to be trained, and in response to determination, the models are trained using the training data (See Verma: at least para 101 and Fig. 2). Verma and Nadler are from the same field of data extraction, data prediction, and generating models. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Nadler with Verma’s teaching in order to in conjunction with performing the booting operation, determining, by the machine learning logic, whether training of one or more probabilistic models representing the multidimensional dataset is necessary to provide an interactive representation thereof, responsive to determining the training is necessary, training the one or more probabilistic models using the multidimensional dataset, with reasonable expectation of success. The motivation for doing so would have been to form association between multiple data dimensions and improve financial prediction through training of the multidimensional probabilistic models.
Regarding claim 2,
the combination of Nadler and Verma discloses reading the multidimensional dataset according to a set of booting operation parameters (Note that paragraph 72 of the specification of current invention defines “reading the multidimensional dataset” as reading of input. Thus, based on broadest and reasonable interpretation of the claim in light of the specification, the booting operation parameter is interpreted as reading of input. See Nadler: at least para 17, 138, 141, Fig. 4-7, and Fig. 22, displaying attributes/dimensions in which the attributes/dimension are inherently read). 
Regarding claim 5,
the combination of Nadler and Verma discloses inferring one or more values per dimension for the visualization and the exploration based on the one or more values per dimension of the multidimensional dataset selected or deselected by a user (See Nadler: at least para 33, 137, 140, 145, 173, 228, and Fig. 4, calculating (i.e. inferring) a probability value for example for price change (i.e. dimension) using one or more of user input/selection of attributes or dimensions). 
Regarding claim 6,
the combination of Nadler and Verma discloses inferring one or more values per dimension for the visualization and the exploration based on a single value of the multidimensional dataset selected by a user (See Nadler: at least para 33, 137, 140, 145, 173, 228, and Fig. 4, calculating (i.e. inferring) a probability value for example for price change (i.e. dimension) using one or more of user input/selection of attributes or dimensions). 
Regarding claim 7,
the combination of Nadler and Verma discloses providing a relationship between one or more values per dimension for the visualization and the exploration based on a single value of the multidimensional dataset selected by a user (See Nadler: at least para 33, 137, 140-142, 145, 173, 228, and Fig. 4). 
Regarding claims 8-9 and 12-14,
the scopes of the claims are substantially the same as claims 1-2 and 5-7, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-2 and 5-7, respectively.
Regarding claims 15-16 and 18-20,
the scopes of the claims are substantially the same as claims 1-2 and 5-7, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-2 and 5-7, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nadler, US 2014/0344186 in view of Verma et al., US 2012/0023046 and further in view of Zoeter et al., US 2010/0076949 (Zoeter, hereafter).
Regarding claim 3,
Although, the combination of Nadler and Verma discloses training of probabilistic models using online data, Nadler does not explicitly teach wherein training the one or more probabilistic models occurs online, offline, or a combination thereof. 
On the other hand, Zoeter discloses training a probabilistic model included in a predictive engine during in use (i.e. online) or off-line process (See Zoeter: at least para 41-43 and 47-49). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Nadler with Zoeter’s teaching in order to wherein training the one or more probabilistic models occurs online, offline, or a combination thereof with reasonable expectation of success. The motivation for doing so would have been to enable the method to first train the probabilistic models, prepare it and when the performance of the models are satisfactory then continue with online training and take advantage of online training.  
 Regarding claim 10 and 17,
the scopes of the claims are substantially the same as claim 3, and are rejected on the same basis as set forth for the rejection of claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        10/06/2022